          Case 1:19-cv-03911-VSB Document 402 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
FAIRFIELD SENTRY LIMITED (IN                                      :
                                                                                            4/6/2021
LIQUIDATION)                                                      :
                                                                  :
                                        Plaintiffs/Appellants, :
                                                                  :
                          - against -                             :    Appeal No. 19-CV-3911 (VSB)
                                                                  :
CITIBANK NA LONDON,                                               :    Administratively Consolidated
                                                                  :
                                        Defendant/Appellee. :          RELATED CASES ORDER
                                                                  :
------------------------------------------------------------------X
In re:                                                            :
                                                                  :        No. 10-13164 (SMB)
FAIRFIELD SENTRY LIMITED, et al.,                                 :       (Jointly Administered)
                                                                  :
                          Debtors in Foreign Proceedings. :
                                                                   :
------------------------------------------------------------------ X


VERNON S. BRODERICK, United States District Judge:

        ORDERED, effective April 2, 2021: This Order applies to appeals brought by Fairfield

Sentry Limited (In Liquidation), Fairfield Sigma Limited (In Liquidation), and Fairfield Lambda

Limited (in Liquidation) that arise from four decisions rendered by the United States Bankruptcy

Court for the Southern District of New York in the consolidated adversary proceedings

commenced by the Liquidators of Fairfield Sentry Limited, Fairfield Sigma Limited, and

Fairfield Lambda Limited. These four decisions are the December 2018 Decision, the

Memorandum Decision and Order Regarding the Defendants’ Motion to Dismiss for Want of

Jurisdiction, dated August 6, 2018 (Fairfield Sentry Limited (in Liquidation), Adv. Proc. No. 10-

03496 (Bankr. S.D.N.Y. Aug. 6, 2018), ECF No. 1723), the Memorandum Decision Denying

Plaintiffs’ Motion for Leave to File Further Proposed Amended Complaints in Certain Actions,
          Case 1:19-cv-03911-VSB Document 402 Filed 04/06/21 Page 2 of 2




dated August 10, 2020, (ECF No. 3046), and the Memorandum Decision Granting in Part and

Denying in Part Defendants’ Renewed Motion to Dismiss, dated December 14, 2020, (ECF No.

3062).

         IT IS FURTHER ORDERED that any appellant that files a case in this district for

inclusion in In Re: Fairfield Sentry Limited, 19-cv-3911 (VSB), must note on the civil cover

sheet that the case is related to the above matter. Such a party must also file a Statement of

Relatedness, see Local Rule 13, explaining why the appellant’s claim falls within the above

matter. The allowance of filing in this district does not extend to cases that do not include the

claims that fall within the above matter.

         Any new actions shall be assigned directly to my docket. If appellant fails to comply

with the filing requirements or if the Court deems these cases as not related to 19-cv-3911, the

case(s) will be reassigned at random to another District Judge as deemed not related.

SO ORDERED.

Dated: April 6, 2021
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
